FILED
                             NOT FOR PUBLICATION                            MAR 05 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



LORENZO VICENTE PELAYES,                          No. 09-71510

               Petitioner,                        Agency No. A098-266-127

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 21, 2012 **

Before:        FERNANDEZ, McKEOWN, and BYBEE, Circuit Judges.

       Lorenzo Vicente Pelayes, a native and citizen of Argentina, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for withholding of removal.

We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the agency’s factual findings, Molina-Morales v. INS, 237 F.3d 1048, 1050 (9th

Cir. 2001). and we deny the petition for review.

       Substantial evidence supports the agency’s finding that Pelayes did not

demonstrate past persecution or a clear probability of future persecution on account

of his membership in a particular social group, political opinion, or other protected

ground. See id. at 1051-52; see also Parussimova, 555 F.3d 734, 740 (“[t]he Real

ID Act requires that a protected ground represent ‘one central reason’ for an

asylum applicant’s persecution”). Accordingly, Pelayes’ withholding of removal

claim fails.

       PETITION FOR REVIEW DENIED.




                                          2                                     09-71510